 
 
I 
112th CONGRESS
2d Session
H. R. 4810 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2012 
Mr. Scott of Virginia introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the temporary suspension of duty on self contained, carafe-less automatic drip coffeemaker with electronic clock. 
 
 
1.Self contained, carafe-less automatic drip coffeemaker with electronic clock 
(a)In generalHeading 9902.23.47 of the Harmonized Tariff Schedule of the United States (relating to self contained, carafe-less automatic drip coffeemaker with electronic clock) is amended by striking the date in the effective period column and inserting 12/31/2015. 
(b)Effective dateThe amendment made by subsection (a) applies with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act. 
 
